Shaw, C. J.
It is conceded, that by the common law, a grand jury may consist of thirteen, or of any greater number not exceeding twenty-three. But it is contended, for the defendant, that this rule has been altered by the Rev. Sts *151c. 136, •§> 1, which directs that clerks shall issue writs of venire facias for twenty-three grand jurors to be returned, &c The statute makes no provision relative to the number necessary to form a quorum, but leaves that to the same rule of the common law, by which it was previously regulated; it is merely directory to clerks, in order that the actual attendance of a sufficient number may be the better insured.

Exceptions overruled.